COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


LLOYD G. DANIEL (DECEASED),
 FRANCES DANIEL (WIDOW) AND
 ESTATE OF LLOYD G. DANIEL
                                                                MEMORANDUM OPINION*
v.     Record No. 0918-05-2                                          PER CURIAM
                                                                  SEPTEMBER 13, 2005
CTR CORPORATION AND COMMONWEALTH
 CONTRACTORS GROUP SELF-INSURANCE
 ASSOCIATION, LANDIN, INCORPORATED


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Craig B. Davis; Emroch & Kilduff, on brief), for appellants.

                 (R. Ferrell Newman; Evelyn G. Tucker; Thompson, Smithers,
                 Newman & Wright, on brief), for appellees.


       Lloyd G. Daniel (Deceased), Frances Daniel (Widow), and the Estate of Lloyd G. Daniel

(hereinafter collectively referred to as “claimants”) appeal a decision of the Workers’

Compensation Commission denying their claim for an award of death benefits and medical

expenses and finding that claimants failed to prove the employee’s death was a compensable

consequence of his December 10, 1998 injury by accident. We have reviewed the record and the

commission’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Lloyd G. Daniel (Deceased) Employee et al. v. CTR

Corp., VWC File No. 194-04-81 (Mar. 16, 2005). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                           -2-